Exhibit 10.2

LOGO [g278898g63m51.jpg]

January 1, 2012

Mr. David R. Crockford

62 Kent Street

Newburyport, MA 21950

Re: Temporary Employment Terms

Dear David:

Due to the Company’s current financial situation, it is necessary for the
Company to reduce its labor costs. Accordingly, the Company is reducing all
salaries and work hours. You are being offered the opportunity to continue your
employment with RegeneRx Biopharmaceuticals, Inc. (the “Company”) at its
Rockville, Maryland location as part-time, temporary employee. Your position
will remain as Vice President, Clinical and Regulatory Affairs, performing such
duties as are normally associated with this position and such duties as are
assigned to you from time to time. Commencing on January 1, 2012, will receive a
salary at a rate of $96.01 per hour for work related to the May 2010 grant from
the National Institutes of Health’s National Heart Lung & Blood Institute (the
“NIH Grant”), and at a rate of $50.00 per hour for all other work. Such payments
will be subject to payroll deductions and all required withholdings and payable
in accordance with the Company’s standard payroll practices.

Your typical work schedule will be up to 20 hours per month for non-grant
activities; however, you will be scheduled according to the Company’s needs, and
the Company does not guarantee you any minimum number of hours of work per
month. You may be asked to work additional hours; however, you should not work
beyond your scheduled work hours for the month unless J.J. Finkelstein has
expressly requested you to do so or you have received the written approval of
J.J. Finkelstein prior to working the additional time. If you work beyond your
scheduled work hours without permission, you will be subject to disciplinary
action up to and including termination. You must record your hours worked on a
daily basis, including your start and stop times, and meal periods.

You will not be eligible for any Company benefits, including but not limited to:
health coverage, holidays, paid vacation, sick leave, and other insurance
coverage. You will be eligible for certain minimum benefits required by law,
such as workers’ compensation, unemployment, and Social Security. If you are
currently participating in the Company’s group health insurance plans, your
participation as an employee will end on December 31, 2011. Thereafter, to the
extent provided by applicable state insurance laws, and by the Company’s current
group health insurance policies, you will be eligible to continue your group
health insurance benefits at your own expense. Later, you may be able to convert
to an individual policy through the provider of the Company’s health insurance,
if you wish. You will be provided with a separate notice describing your rights
and obligations to continue health coverage, and any rights to convert to an
individual policy.

RegeneRx Biopharmaceuticals, Inc.    •    15245 Shady Grove Road, Suite 470,
Rockville, MD 20850

PHONE 301.208.9191    •    FAX 301.208.9194    •    WEB www.regenerx.com



--------------------------------------------------------------------------------

Your Second Amended and Restated Employment Agreement dated March 31, 2009,
including its amendments, will be deemed terminated as of January 1, 2012;
however, if you execute the enclosed Release Agreement, the Company will pay you
the benefits provided therein. You will not receive any additional severance
payments or benefit upon the termination of your employment, except as set forth
in the Change in Control Agreement between you and the Company, which you agree
to execute contemporaneous with your execution of this letter agreement.

You acknowledge your continuing obligations under your Proprietary Information,
Non-Competition and Inventions Assignment Agreement dated November 4, 2005,
which remains in full force and effect. Additionally, your employment continues
to be subject to the Company’s personnel policies and procedures as they may be
interpreted, adopted, revised or deleted from time to time in the Company’s sole
discretion.

Your employment with the Company is temporary. The Company anticipates that your
employment will continue until March 31, 2012, which will be your employment
termination date unless your employment is terminated earlier by you or by the
Company. Continued work beyond March 31, 2012, does not automatically convert
your employment to regular status.

Your employment relationship with the Company will continue to be at-will. You
may terminate your employment with the Company at any time and for any reason
whatsoever simply by notifying the Company. Likewise, the Company may terminate
your employment at any time, with or without cause or advance notice. Your
employment at-will status can only be modified in a written agreement signed by
you and by an officer of the Company.

By signing this letter, you acknowledge that the terms described in this letter,
together with the your Proprietary Information, Non-Competition and Inventions
Assignment Agreement, set forth the entire understanding between us and
supersede any other representations or agreements, whether written or oral,
including, but not limited to your Second Amended and Restated Employment
Agreement dated March 31, 2009, as amended; there are no terms, conditions,
representations, warranties or covenants other than those contained herein. No
term or provision of this letter may be amended waived, released, discharged or
modified except in writing, signed by you and an authorized officer of the
Company, except that the Company may, in its sole discretion, adjust salaries,
incentive compensation, stock plans, benefits, job titles, locations, duties,
responsibilities, and reporting relationships.

Please indicate your acceptance of this offer by signing below and returning it
to me.

 

Sincerely, /s/ J.J. Finkelstein

J.J. Finkelstein

President and Chief Executive Officer

 

ACCEPTED AND AGREED TO: /s/ David R. Crockford David R. Crockford   Date January
1, 2012